Title: To John Adams from Joseph Ward, 17 January 1811
From: Ward, Joseph
To: Adams, John



Sir
Boston January 17th, 1811.

Your favour of the 4th Inst. I had the honor to receive. (By some neglect in the Post Office, it did not come to hand ’till the 15.) I reciprocate Sir, your kind wishes. May the revolving years increase the enjoyment as much as the length of your life. The richest resource, I conceive, for happiness in advanced age, is in reviewing a useful life. Hence I conclude that forty years, employed with energy and effect in establishing Independence, and giving Law, and Liberty, to a great Country,—must be a field for delightful contemplation; of which the possessor cannot be robbed—nor envy mar it; nor malice burn it. I therefore conceive Sir, that your treasure, is safe and sure.—
I do not imagine that forgetting my old letter, was any sign of old age, but rather that your mind was occupied with more important concerns. This was my conclusion, and will be in future. Indeed I have felt a concern, lest your friendship and politeness, might induce an answer to trifles which merit no reply. We have got into new times, all is uncertain, all conjecture,—and I am a poor guesser.
I join Sir, most devoutly with you in the hope that “Negro slavery may be gradually abolished.” It has been a curse and a scandal to the white nations—and it presses hard upon the liberty the glory and happiness of our Country. I fear that ages must yet roll away before this black stain will be washed out.
The continuance of your laboured “Correspondence,” evinces that your habit of industry, and mental powers, are not exhausted by time nor impaired by action. The future historians, must receive important aids by these communications; and posterity receive light and benefit thereby. This is not a reading age; the news of the day, the passing politicks, & the scum that floats in daily papers, catches the eye, evaporates—and leaves the mind empty. Electioneering, men, and not principles, to pull down, & push up—is the aim of our hosts of little politicians. And the two parties keep the political pot boiling. Most of our writers in newspapers, appear too much in the character of Frenchmen, & Englishmen. Almost all the measures of those Govts. however hostile to our Govt. and Country, find advocates here. It may perhaps proceed more from party spirit, than from a partiality to those nations, and dereliction of their own; but it is I think, whatever may be the motive, a great evil and scandal to our Country.— Not an error of our Govt, but finds warm advocates for the whole;—not a wise just & necessary measure, but is opposed as all wrong, absurd, and corrupt.—I want to see, what in time past I have often seen, true American writers—enlightened, independent, impartial.—If an impartial essay, is now offered, the printers fear it may not suit the taste of their readers; as nothing relishes but high seasoned party stuff.—He that shall cure this public evil, will merit a civic crown. Where can the man be found? I fear we may never see him. Providence only can cure a blind people. It requires thunder and lightning to arouse due attention, and stimulate to right pursuits.
I sometimes hear it said, (and I am not at all disposed to contradict or lessen the influence of the sentiment,) “that our Nation began to retrograde, when the Second President, left the Government;—and the men who laboured to effect it, have been the cause of all our national embarrassments.”
One conviction, seems now to be universal, that your Navy System, was wise and essential to national dignity and defence—and that millions have been lost for the want of it.— Indeed men must be incurably blind who do not see this dear bought truth. Had your system been pursued, we should not have been robbed by every nation that has a gun boat on the ocean. And even Great Britain, would have been influenced by the existence of our naval force.—Of all errors, that if diminishing our Navy, seems to stand in the front rank.
However, Sir, I adopt your “Philosophy, we must make the best of things as they are.” We cannot call back time, nor guide future events to suit our wishes.
As to our Banks, they are moved like our politicks, by the love of power, and gain. To get money, is “the universal passion,” in our Country. “Get it honestly if we can, but at any rate get it.”— The Eastern and middle States, have made a deep experiment in Banking; the failures of some, have taught the others more caution. The southern States are now multiplying their Banking Companies; perhaps with a view to profit by the expected dissolution of the national Bank.
I doubt whether putting down the national Bank, will be a national benefit; as many State Banks may spring up in lieu of it; and it may not be easy to find safe Banks to deposit the public revenue in. The spirit of commerce, & banking, will grow together in this Country, and will run into extremes. The native spirit of enterprize and energy, of our people, seldom fails going into extremes. Perhaps the bounds of science may by such means by enlarged. Certain it is, our national progress, has exceeded all former efforts of mankind. If our spirit of enterprize,  was always guided by wisdom, we should astonish the world.
As to “the effect of Banking, and the madness of the many, to enrich the few,” and the tendancy to “make an entire change in our form of Government”; I presume that the effects point to such an issue. In a rich soil, weeds grow fast & large, as well as good fruit. We read of a people to whom “God gave their request, but sent leanness into the soul.”— It is from lean souls, our danger arises. The most direct and powerful tendency to effect a change in the form of our Govt. I conceive, is, the disposition in State and National Legistors, to usurp the judicial and executive powers. And what increases the danger, is, the people are not alarmed, because they dream that rulers who receive their power directly from them, can never become enemies to that liberty, and equality, they elected them to support and defend; as to them, they are constantly amenable.
Thus the people are deceived, and “become their own worst enemies.”—A truth I embrace, notwithstanding the Author of it, has been a thousand times abused by popularity reckons for giving this wholsome counsel.
However, I return to the good philosophy, “make the best of the rulers, and people, as they are.”
And am, as I ever was, and shall be, / with grateful Esteem and high Respect, / Sir / Your most Humble Servant


Joseph WardJust before I closed my letter, I carelessly let some ink fall upon it, which makes the paper, look almost as bad as its contents.